Title: June 8th. 1762.
From: Adams, John
To: 


       Went to Taunton Court. To the Land of Leonards. Three Judges of the Common Pleas of that Name, each of whom has a Son, who was bred at a Colledge.
       The Honl. George Leonard, the first Justice, seems to me arbitrary. He committed two old Gentlemen who were near 80 Years old, to the Custody of an officer, only for speaking loud, when they were both deaf and not conscious that they did speak loud. A Check, a Reproof, an Admonition, would have been enough.
       He was unwilling that the sessions should adjourn for an Hour to take the Verdict of the Jury, in a Tryal upon a Presentment of a Riot, but would have had that Jury kept together all Night, till the Court should set again next Morning. No other Court in the Province, Superiour nor Inferiour, would have thought of keeping that Jury up.
       He broke in most abruptly upon Bob Paine. He did not think it was right to run out against the Kings Witnesses. For his Part He did not love to hear it.—Three or four Times over—&c. Thus the hauty Tyrant treats the County.
       I lodged the first Night at Corsmans Crossmans, the second at Major Leonards of Rainham and the third at Captn. Cobbs with Paine. I dined the first day I was there wednesday at Captn. Cobbs with Coll. Otis and Paine, and the second at Coll. Whites. Drank Tea once at Coll. Whites with the three young Leonards, George, Zeph. and Daniel, and I spent two Evenings at Cobbs with Coll. Otis, and Paine. And I rode from Taunton to Milton, with Coll. Otis. He is vastly easy and steady in his Temper. He is vastly good humoured and sociable and sensible. Learned he is not. But he is an easy, familiar Speaker. He gave me many Anecdotes both of his Law and Politicks.
      